 1
 2
 3
 4                                           JS-6
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    ERIC G.,                                     Case No. CV 18-6692-GW (KK)
11                              Plaintiff,
12                        v.                       JUDGMENT
13    COMMISSIONER OF THE SOCIAL
      SECURITY ADMINISTRATION,
14
                                Defendant.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge and sentence four of 42 U.S.C. § 405(g),
19         IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
20   Social Security Administration is REVERSED, and this action is REMANDED for
21   further administrative proceedings.
22
23    Dated: March 13, 2020
24                                             HONORABLE GEORGE H. WU
                                               United States District Judge
25
26
27
28
